PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/560,532
Filing Date: 22 Sep 2017
Appellant(s): CRONN et al.



__________________
Kenneth D. Springer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on the 29.

(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated on the 30th of October, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
DETAILED ACTION
This action is in response to claims filed 07/30/2020 for application 15560532 filed 09/22/2017. As per applicant’s request amended claims 1-3, 5-9, 11-14 and 16 and new claims 19-23  have been entered and claims 4, 10 and 15 have been canceled. Currently claims 1-3, 5-9, 11-14 and 16-23 are pending.
In response to the amendment and/or arguments, the rejections under 112(b), and 101 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5-9, 11-14 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lovett et al., (EP 2608503 A1, "Lovett") in view of Banat et al., (US 8591411 B2, “Banet"). 
Regarding claim 1, Lovett teaches a wearable device comprising: 
at least one sensor (see Lovett, Para. 15,  detailing that the sensors of the mobile device may be one or more) configured to obtain sensor data descriptive of a physiological parameter of a user (see Lovett, Para. 15, detailing that the group of sensors may be one or more selected from the group consisting of: an accelerometer, a GPS receiver, a microphone, an ambient light sensor, a thermometer, a radio receiver, a proximity sensor, a Bluetooth receiver and a WI-FI receiver)a memory(see Lovett, Para. 33, detailing that the mobile device may comprise of a memory) configured to store a plurality of records (see Lovett, Para. 21, detailing that the mobile device may further comprise of a database to store sensor data acquired with the mobile device of different context states)  correlating context data to physiological parameters obtained from sensor data (see Lovett, Para. 21, detailing that the database is configured to store sensor data with the mobile device for different context states); and a processor configured to (see Lovett, Para. 33, detailing that the processor is connected to the logic system and is configured to read logic from the data outputs from the sensors): establish a baseline value based on a first set of sensor data obtained from the at least one sensor(see Lovett, Para. 36, detailing that by building up heuristic knowledge of the context states that the user commonly enters, the mobile device can create a profile of the user of their most common context state),poll the at least one sensor for new sensor data to obtain a second set of sensor data(see Lovett, para. 0100, “For dynamic feature extraction: we used the device accelerometer. We used two features: the sample mean and standard deviation of the normal[ized][] filtered motion vector length over a 5 second time period at the moment of transition into a dynamic context state. Each sample was therefore a row vector in                        
                             
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                        
                    .” Note: It is being interpreted that the sampling of accelerometer represents the polling the at least one sensor for new sensor data to obtain a second set of sensor data) compare the baseline value to the second set of sensor data obtained from the at least one sensor to determine whether the second set of sensor data is a change from the first set of sensor data (see Lovett, Para. 40, detailing that the mobile device may identify when a sensor output exceeds a given threshold, signaling a change in a user’s context state) in response to determining that the second set of sensor data is a change from the first set of sensor data (see Lovett, Para. 40, detailing that the mobile device may identify when a sensor output exceeds a given threshold, signaling a change in a user’s context state),create a record (see Lovett, Para. 42, detailing that a record is created of user context state) based on the second set of sensor data and the current context (see Lovett, Para. 40, detailing that the mobile device may identify when a sensor output exceeds a given threshold, signaling a change in a user’s context state), store the record in the memory (see Lovett, Para. 60, detailing that by adding in the database, the user creates a context state (i.e., record)) as a member of the plurality of records (see Lovett, Para. 60, detailing that as the user creates a context state (i.e., record) in the database or other storage facility one or more identified context states (i.e., plurality of records) is stored). train a machine-learning model using the plurality of records (see Lovett, Para. 104, detailing that the Bayesian approach uses Bayesian model comparison, where two candidate models,                         
                            
                                
                                    M
                                
                                
                                    0
                                
                            
                        
                     and                         
                            
                                
                                    M
                                
                                
                                    1
                                
                            
                        
                     for hypotheses                         
                            
                                
                                    H
                                
                                
                                    0
                                
                            
                        
                     and                         
                            
                                
                                    H
                                
                                
                                    1
                                
                            
                        
                     respectively were defined. Then the augmented matrix                         
                            
                                
                                    X
                                
                                
                                    2
                                
                            
                        
                     =                         
                            
                                
                                    [
                                    X
                                
                                
                                    0
                                
                                
                                    T
                                
                            
                            |
                            
                                
                                    X
                                
                                
                                    1
                                
                                
                                    T
                                
                            
                            
                                
                                    ]
                                
                                
                                    T
                                
                            
                        
                     was the data set to train the Bayesian model)and apply the machine-learning model (see Lovett, Para.111, detailing that the Bayesian inference process rejects hypothesis                         
                            
                                
                                    H
                                
                                
                                    0
                                
                            
                        
                     (i.e., unchanged context state) if the ratio is                         
                            
                                
                                    P
                                    (
                                    
                                        
                                            M
                                        
                                        
                                            0
                                        
                                    
                                    |
                                    
                                        
                                            X
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    
                                        
                                            c
                                        
                                        
                                            k
                                            -
                                            1
                                        
                                    
                                    )
                                
                                
                                    P
                                    (
                                    
                                        
                                            M
                                        
                                        
                                            1
                                        
                                    
                                    |
                                    
                                        
                                            X
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    
                                        
                                            c
                                        
                                        
                                            k
                                            -
                                            1
                                        
                                    
                                    )
                                
                            
                        
                    < 1, and rejects hypothesis                         
                            
                                
                                    H
                                
                                
                                    1
                                
                            
                        
                     (i.e., changed context state) if the ratio                         
                            
                                
                                    P
                                    (
                                    
                                        
                                            M
                                        
                                        
                                            0
                                        
                                    
                                    |
                                    
                                        
                                            X
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    
                                        
                                            c
                                        
                                        
                                            k
                                            -
                                            1
                                        
                                    
                                    )
                                
                                
                                    P
                                    (
                                    
                                        
                                            M
                                        
                                        
                                            1
                                        
                                    
                                    |
                                    
                                        
                                            X
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    
                                        
                                            c
                                        
                                        
                                            k
                                            -
                                            1
                                        
                                    
                                    )
                                
                            
                        
                     >=1) to a third set of sensor data obtained from the at least one sensor at a later time to estimate a context at the later time (see Lovett, Para. 97, detailing that inferring a context state after features from static or dynamic context sensors are sampled when a transition detection has occurred (i.e., sensor output exceeds a given threshold).
Lovett does not teach, request user input from the user descriptive of a current context of the user, including one or more emotional states of the user. However, Banet teaches, fig. 15, 16, Col. 7, lines 13-17 detailing that the GUI wrist-worn allows a patient to indicate their level of pain and furthermore, the GUI display is configured to render a set of input fields, with each input field in the set indicating a different level of pain.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lovett, in view of Banet to request user input from the user descriptive of a current context of the user, including one or more emotional states of the user.  The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine the context associated with activity with context associated with emotions as has been done in the medical community for monitoring patients (see Banet, Col. 22 lines 14-65, detailing that monitoring patient’s pain level is a parameter often considered by clinicians to be as import as vital signs for characterizing a patient for mental status). 
7.	Regarding claim 2, Lovett, as modified in view of Banet teaches the wearable device of claim 1, further comprising a communication interface (see Banet, Col. 3 line 45, detailing that the body worn monitor has a wireless transceiver that operates on a common wireless system)
configured to communicate over a communication network (see Banet, Col. 4 line 30, detailing that sensors that measure signals typically send digitized information to the wrist-worn transceiver through a serial interface, or bus, operating on a controlled area network (CAN) protocol) wherein the communication interface is configured to: detect a presence of one or more other wearable devices communicatively coupled to the communication network (see Banet, fig. 4 (243), fig. 5, Col. 5 line 47, detailing that in another aspect, the invention provides a method of pairing a patient monitor with a remote display device. The display device is typically a portable display device like a PDA) and to receive additional context data from the one or more other wearable devices (see Banet, Col 3. Lines 25-30, detailing that the wrist-worn transceiver can be used as a two-way communicator allowing that allows the clinician ability to enunciate annotations (i.e., context label) directly into the transceiver during medical procedures or diagnoses) communicatively coupled to the communication network (see Banet fig. 4 (243), fig. 5, Col. 5 line 47 detailing that in another aspect, the invention provides a method of pairing a patient monitor with a remote display device. The display device is typically a portable display device like a PDA), and wherein the record includes the additional context data (see Banet, Col. 3 lines 30-35, detailing that these annotations along with vital sign information are wirelessly transmitted to a hospital's electronic medical records (EMR) system, where they are stored).
8.	Regarding claim 3, Lovett, as modified in view of Banet teaches the wearable device of claim 1, wherein the processor is further configured (see Lovett, Para. 33, detailing that the processor is connected to the logic system and is configured to read logic from the data outputs from the sensors) to provide output notifying the user of one or more correlations between the second set of sensor data and the one or more emotional states of the user (see Banet, Col. 7 lines 32-36 detailing that the system can monitor both vital sign information and  the user’s input of pain (i.e., emotional state), and then be able to sound an alarm after inferring that a pre-determined threshold has been exceeded). 
9.	Regarding claim 5, Lovett, as modified in view of Banet teaches the wearable device of claim 1, wherein the processor is further configured to (see Lovett, Para. 33, detailing that the processor is connected to the logic system and is configured to read logic from the data outputs from the sensors): determine one or more geolocations associated with the current context (see Lovett, Para. 45 detailing  how shopping  in a store  may provide an effective solution for determining which store a user has visited while shopping, or is currently
in, by identifying a unique context state for each store by using the device’s combination of sensor outputs related to location, movement, ambient lighting and ambient noise); and provide output notifying the user of one or more correlations between the one or more geolocations and one or both of the current context and the second set of sensor data (see Lovett, Para. 49, detailing how that by building up a record of the states (places) that are common to an individual, it becomes possible to assign semantic inference to that individual for places).
Regarding claim 6, Lovett teaches the method comprising: 
establishing a baseline value based on a first set of sensor data obtained from at least one sensor data configured to obtain sensor data descriptive of a physiological parameter of a user(see Lovett, Para. 36, detailing that by building up heuristic knowledge of the context states that the user commonly enters, the mobile device can create a profile of the user of their most common context state); polling the at least one sensor for new sensor data to obtain a second set of sensor data(see Lovett, para. 0100, “For dynamic feature extraction: we used the device accelerometer. We used two features: the sample mean and standard deviation of the normal[ized][] filtered motion vector length over a 5 second time period at the moment of transition into a dynamic context state. Each sample was therefore a row vector in                        
                             
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                        
                    .” Note: It is being interpreted that the sampling of accelerometer represents the polling the at least one sensor for new sensor data to obtain a second set of sensor data); comparing the baseline value to the second set of sensor data obtained from the at least one sensor to determine whether the second set of sensor data is a change from the first set of sensor data (see Lovett, Para. 40, detailing that the mobile device may identify when a sensor output exceeds a given threshold, signaling a change in a user’s context state)in response to determining that the second set of sensor data is a change from the first set of sensor data (see Lovett, Para. 40, detailing that the mobile device may identify when a sensor output exceeds a given threshold, signaling a change in a user’s context state),creating a record (see Lovett, Para. 42, detailing that a record is created of user context state) based on the second set of sensor data and the current context (see Lovett, Para. 40, detailing that the mobile device may identify when a sensor output exceeds a given threshold, signaling a change in a user’s context state); storing the record in a memory (see Lovett, Para. 60, detailing that by adding in the database, the user creates a context state (i.e., record)) as a member of the plurality of records (see Lovett, Para. 60, detailing that as the user creates a context state (i.e., record) in the database or other storage facility one or more identified context states (i.e., plurality of records) is stored); training a machine-learning model using the plurality of records (see Lovett, Para. 104, detailing that the Bayesian approach uses Bayesian model comparison, where two candidate models,                         
                            
                                
                                    M
                                
                                
                                    0
                                
                            
                        
                     and                         
                            
                                
                                    M
                                
                                
                                    1
                                
                            
                        
                     for hypotheses                         
                            
                                
                                    H
                                
                                
                                    0
                                
                            
                        
                     and                         
                            
                                
                                    H
                                
                                
                                    1
                                
                            
                        
                     respectively were defined. Then the augmented matrix                         
                            
                                
                                    X
                                
                                
                                    2
                                
                            
                        
                     =                         
                            
                                
                                    [
                                    X
                                
                                
                                    0
                                
                                
                                    T
                                
                            
                            |
                            
                                
                                    X
                                
                                
                                    1
                                
                                
                                    T
                                
                            
                            
                                
                                    ]
                                
                                
                                    T
                                
                            
                        
                     was the data set to train the Bayesian model); and applying the machine-learning model (see Lovett, Para.111, detailing that the Bayesian inference process rejects hypothesis                         
                            
                                
                                    H
                                
                                
                                    0
                                
                            
                        
                     (i.e., unchanged context state) if the ratio is                         
                            
                                
                                    P
                                    (
                                    
                                        
                                            M
                                        
                                        
                                            0
                                        
                                    
                                    |
                                    
                                        
                                            X
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    
                                        
                                            c
                                        
                                        
                                            k
                                            -
                                            1
                                        
                                    
                                    )
                                
                                
                                    P
                                    (
                                    
                                        
                                            M
                                        
                                        
                                            1
                                        
                                    
                                    |
                                    
                                        
                                            X
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    
                                        
                                            c
                                        
                                        
                                            k
                                            -
                                            1
                                        
                                    
                                    )
                                
                            
                        
                    < 1, and rejects hypothesis                         
                            
                                
                                    H
                                
                                
                                    1
                                
                            
                        
                     (i.e., changed context state) if the ratio                         
                            
                                
                                    P
                                    (
                                    
                                        
                                            M
                                        
                                        
                                            0
                                        
                                    
                                    |
                                    
                                        
                                            X
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    
                                        
                                            c
                                        
                                        
                                            k
                                            -
                                            1
                                        
                                    
                                    )
                                
                                
                                    P
                                    (
                                    
                                        
                                            M
                                        
                                        
                                            1
                                        
                                    
                                    |
                                    
                                        
                                            X
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    
                                        
                                            c
                                        
                                        
                                            k
                                            -
                                            1
                                        
                                    
                                    )
                                
                            
                        
                     >=1) to a third set of sensor data obtained from the at least one sensor at a later time to estimate a context at the later time (see Lovett, Para. 97, detailing that inferring a context state after features from static or dynamic context sensors are sampled when a transition detection has occurred (i.e., sensor output exceeds a given threshold).
Lovett does not teach, requesting user input from the user descriptive of a current context of the user, including one or more emotional states of the user. However, Banet teaches, fig. 15, 16, Col. 7, lines 13-17 detailing that the GUI wrist-worn allows a patient to indicate their level of pain and furthermore, the GUI display is configured to render a set of input fields, with each input field in the set indicating a different level of pain).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lovett, in view of Banet to request user input from the user descriptive of a current context of the user, including one or more emotional states of the user.  The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine the context associated with activity with context associated with emotions as has been done in the medical community for monitoring patients (see Banet, Col. 22 lines 14-65, detailing that monitoring patient’s pain level is a parameter often considered by clinicians to be as import as vital signs for characterizing a patient for mental status). 
11.	Regarding claim 7, Lovett, as modified in view of Banet teaches the method of claim 6, further comprising detecting a presence of one or more other wearable devices communicatively coupled to a network (see Banet, fig. 4 (243), fig. 5, Col. 5 line 47, detailing that in another aspect, the invention provides a method of pairing a patient monitor with a remote display device. The display device is typically a portable display device like a PDA); and receiving additional context data from the one or more other wearable devices (see Banet, Col 3. Lines 25-30, detailing that the wrist-worn transceiver can be used as a two-way communicator allowing that allows the clinician ability to enunciate annotations (i.e., context label) directly into the transceiver during medical procedures or diagnoses) communicatively coupled to the network (see Banet fig. 4 (243), fig. 5, Col. 5 line 47 detailing that in another aspect, the invention provides a method of pairing a patient monitor with a remote display device. The display device is typically a portable display device like a PDA),  wherein the record includes the additional context data (see Banet, Col. 3 lines 30-35, detailing that these annotations along with vital sign information are wirelessly transmitted to a hospital's electronic medical records (EMR) system, where they are stored).
12.	Regarding claim 8, Lovett, as modified in view of Banet teaches the method of claim 6, further comprising providing output notifying the user of one or more correlations between the second set of sensor data and the one or more emotional states of the user (see Banet, Col. 7 lines 32-36 detailing that the system can monitor both vital sign information and  the user’s input of pain (i.e., emotional state), and then be able to sound an alarm after inferring that a pre-determined threshold has been exceeded). 
13.	  Regarding claim 9, Lovett, as modified in view of Banet teaches the method of claim 6,further comprising determining one or more geolocations associated with the current context (see Lovett, Para. 45 detailing  how shopping  in a store  may provide an effective solution for determining which store a user has visited while shopping, or is currently in, by identifying a unique context state for each store by using the device’s combination of sensor outputs related to location, movement, ambient lighting and ambient noise); and providing output notifying the user of one or more correlations between the one or more geolocations and one or both of the current context and the second set of sensor data (see Lovett, Para. 49, detailing how that by building up a record of the states (places) that are common to an individual, it becomes possible to assign semantic inference to that individual for places).
Regarding claim 11, Lovett teaches the method comprising: 
establishing a baseline value based on a first set of sensor data obtained from at least one sensor configured to obtain sensor data descriptive of a physiological parameter of a user(see Lovett, Para. 36, detailing that by building up heuristic knowledge of the context states that the user commonly enters, the mobile device can create a profile of the user of their most common context state), polling the sensor for new sensor data to obtain a second set of sensor data(see Lovett, para. 0100, “For dynamic feature extraction: we used the device accelerometer. We used two features: the sample mean and standard deviation of the normal[ized][] filtered motion vector length over a 5 second time period at the moment of transition into a dynamic context state. Each sample was therefore a row vector in                        
                             
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                        
                    .” Note: It is being interpreted that the sampling of accelerometer represents the polling the at least one sensor for new sensor data to obtain a second set of sensor data);  comparing the baseline value to the second set of sensor data obtained from the at least one sensor to determine whether the second set of sensor data is a change from the first set of sensor data (see Lovett, Para. 40, detailing that the mobile device may identify when a sensor output exceeds a given threshold, signaling a change in a user’s context state)requesting user input from the user descriptive of a current context of the user, including one or more emotional states of the user (see Banet, fig. 15, 16, Col. 7, lines 13-17 detailing that the GUI wrist-worn allows a patient to indicate their level of pain and furthermore, the GUI display is configured to render a set of input fields, with each input field in the set indicating a different level of pain) in response to determining that the second set of sensor data is a change from the first set of sensor data (see Lovett, Para. 40, detailing that the mobile device may identify when a sensor output exceeds a given threshold, signaling a change in a user’s context state),creating a record (see Lovett, Para. 42, detailing that a record is created of user context state) based on the second set of sensor data and the current context (see Lovett, Para. 40, detailing that the mobile device may identify when a sensor output exceeds a given threshold, signaling a change in a user’s context state); storing the record in the memory (see Lovett, Para. 60, detailing that by adding in the database, the user creates a context state (i.e., record)) as a member of the plurality of records (see Lovett, Para. 60, detailing that as the user creates a context state (i.e., record) in the database or other storage facility one or more identified context states (i.e., plurality of records) is stored); training a machine-learning model using the plurality of records (see Lovett, Para. 104, detailing that the Bayesian approach uses Bayesian model comparison, where two candidate models,                         
                            
                                
                                    M
                                
                                
                                    0
                                
                            
                        
                     and                         
                            
                                
                                    M
                                
                                
                                    1
                                
                            
                        
                     for hypotheses                         
                            
                                
                                    H
                                
                                
                                    0
                                
                            
                        
                     and                         
                            
                                
                                    H
                                
                                
                                    1
                                
                            
                        
                     respectively were defined. Then the augmented matrix                         
                            
                                
                                    X
                                
                                
                                    2
                                
                            
                        
                     =                         
                            
                                
                                    [
                                    X
                                
                                
                                    0
                                
                                
                                    T
                                
                            
                            |
                            
                                
                                    X
                                
                                
                                    1
                                
                                
                                    T
                                
                            
                            
                                
                                    ]
                                
                                
                                    T
                                
                            
                        
                     was the data set to train the Bayesian model); and applying the machine-learning model (see Lovett, Para.111, detailing that the Bayesian inference process rejects hypothesis                         
                            
                                
                                    H
                                
                                
                                    0
                                
                            
                        
                     (i.e., unchanged context state) if the ratio is                         
                            
                                
                                    P
                                    (
                                    
                                        
                                            M
                                        
                                        
                                            0
                                        
                                    
                                    |
                                    
                                        
                                            X
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    
                                        
                                            c
                                        
                                        
                                            k
                                            -
                                            1
                                        
                                    
                                    )
                                
                                
                                    P
                                    (
                                    
                                        
                                            M
                                        
                                        
                                            1
                                        
                                    
                                    |
                                    
                                        
                                            X
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    
                                        
                                            c
                                        
                                        
                                            k
                                            -
                                            1
                                        
                                    
                                    )
                                
                            
                        
                    < 1, and rejects hypothesis                         
                            
                                
                                    H
                                
                                
                                    1
                                
                            
                        
                     (i.e., changed context state) if the ratio                         
                            
                                
                                    P
                                    (
                                    
                                        
                                            M
                                        
                                        
                                            0
                                        
                                    
                                    |
                                    
                                        
                                            X
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    
                                        
                                            c
                                        
                                        
                                            k
                                            -
                                            1
                                        
                                    
                                    )
                                
                                
                                    P
                                    (
                                    
                                        
                                            M
                                        
                                        
                                            1
                                        
                                    
                                    |
                                    
                                        
                                            X
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    
                                        
                                            c
                                        
                                        
                                            k
                                            -
                                            1
                                        
                                    
                                    )
                                
                            
                        
                     >=1) to a third set of sensor data obtained from the at least one sensor at a later time to estimate a context at the later time (see Lovett, Para. 97, detailing that inferring a context state after features from static or dynamic context sensors are sampled when a transition detection has occurred (i.e., sensor output exceeds a given threshold).
 Lovett does not teach, providing user selectable elements of a current context of the including one or more emotional states. However, Banet teaches, fig. 15, 16, Col. 7, lines 13-17, detailing that the GUI wrist-worn allows a patient to indicate their level of pain and furthermore, the GUI display is configured to render a set of input fields, with each input field in the set indicating a different level of pain.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lovett, in view of Banet to request user input from the user descriptive of a current context of the user, including one or more emotional states of the user.  The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine the context associated with activity with context associated with emotions as has been done in the medical community for monitoring patients (see Banet, Col. 22 lines 14-65, detailing that monitoring patient’s pain level is a parameter often considered by clinicians to be as import as vital signs for characterizing a patient for mental status). 
15.	Regarding claim 12, Lovett, as modified in view of Banet teaches the method of claim 11, further comprising detecting a presence of one or more other wearable devices communicatively coupled to a network (see Banet, fig. 4 (243), fig. 5, Col. 5 line 47, detailing that in another aspect, the invention provides a method of pairing a patient monitor with a remote display device. The display device is typically a portable display device like a PDA); and receiving additional context data from the one or more other wearable devices (see Banet, Col 3. Lines 25-30, detailing that the wrist-worn transceiver can be used as a two-way communicator allowing that allows the clinician ability to enunciate annotations (i.e., context label) directly into the transceiver during medical procedures or diagnoses) communicatively coupled to the network (see Banet fig. 4 (243), fig. 5, Col. 5 line 47 detailing that in another aspect, the invention provides a method of pairing a patient monitor with a remote display device. The display device is typically a portable display device like a PDA),  wherein the record includes the additional context data (see Banet, Col. 3 lines 30-35, detailing that these annotations along with vital sign information are wirelessly transmitted to a hospital's electronic medical records (EMR) system, where they are stored).
16.	Regarding claim 13, Lovett, as modified in view of Banet teaches the method of claim 11, further comprises providing output notifying the user of one or more correlations between the second set of sensor data and the one or more emotional states of the user(see Banet, col.7, lines 27-36, “The transceiver can also include a voice annotation system similar to that described above so the patient can specifically describe their pain ( e.g. its location) using their own voice. This information can be wirelessly transmitted to a remote computer (e.g. a PDS) featuring a display device (e.g. an RVD). This system can render both vital sign information [from sensor data] and a parameter determined from the pain signal....” Note: It is being inferred that the system that can render both vital sign information and a parameter determined from the pain signal represents the one or more correlations between the second set of sensor data and the one or more emotional states of the user.).
17.	  Regarding claim 14, Lovett, as modified in view of Banet teaches the method of claim 11, further comprises determining one or more geolocations associated with the current context (see Lovett, Para. 45 detailing  how shopping  in a store  may provide an effective solution for determining which store a user has visited while shopping, or is currently in, by identifying a unique context state for each store by using the device’s combination of sensor outputs related to location, movement, ambient lighting and ambient noise); and providing output notifying the user of one or more correlations between the one or more geolocations and one or both of the current context and  the second set of sensor data (see Lovett, Para. 49, detailing how that by building up a record of the states (places) that are common to an individual, it becomes possible to assign semantic inference to that individual for places).
18.	Regarding claim 16, Lovett, as modified in view of Banet teaches the method of claim 1, wherein the physiological parameters obtained from the at least one sensor include at least one of heart rate, blood pressure, or respiratory rate (see Banet, Col. 2 lines 62-65, detailing that the invention provides a body-worn monitor that measures a patient's vital signs (e.g. cNIBP (blood pressure), SpO2, HR (heart rate), RR (respiratory rate), and TEMP).
19.	Regarding claim 17, Lovett, as modified in view of Banet teaches the method of claim 6, wherein the physiological parameter of the user includes at least one of heart rate, blood pressure, or respiratory rate (see Banet, Col. 2 lines 62-65, detailing that the invention provides a body-worn monitor that measures a patient's vital signs (e.g. cNIBP (blood pressure), SpO2, HR (heart rate), RR (respiratory rate), and TEMP).
20.	Regarding claim 18, Lovett, as modified in view of Banet teaches the method of claim 11, wherein the physiological parameter of the user includes at least one of heart rate, blood pressure, or respiratory rate (see Banet, Col. 2 lines 62-65, detailing that the invention provides a body-worn monitor that measures a patient's vital signs (e.g. cNIBP (blood pressure), SpO2, HR (heart rate), RR (respiratory rate), and TEMP).
21.	Regarding claim 19, Lovett, as modified in view of Banet teaches the method of claim 1, wherein the at least one sensor includes at least one of an activity sensor, a blood pressure sensor, a heart rate sensor, a temperature sensor (see Banet, Col. 2 lines 62-65, detailing that the invention provides a body-worn monitor that measures a patient's vital signs (e.g. cNIBP (blood pressure), SpO2, HR (heart rate), RR (respiratory rate), and TEMP).  
22.     Regarding claim 20, Lovett, as modified in view of Banet teaches the method of claim 1, further comprising one or more environmental sensors for sensing data related to an environment of the wearable device, wherein the environmental sensors include at least one of a light sensor, a proximity sensor, an electronic magnetometer and a motion sensor (see Lovett para. 0038, “The mobile device captures data from one or more sensors (accelerometer, digital compass, GPS receiver, Wi-Fi receiver, proximity sensor, Bluetooth receiver, Cell ID, microphone, ambient light sensor, etc.) and uses 'sensor fusion' techniques and algorithms that are processed on the handset to create a unique fingerprint for the current context of an individual/handset.” Note: It is being interpreted that the digital compass represents the electronic magnetometer and the accelerometer represents the motion sensor).
23.     Regarding claim 21, Lovett, as modified in view of Banet teaches the method of claim 1, further comprising a plurality of environmental sensors for sensing data related to an environment of the wearable device, wherein the environmental sensors include a light sensor, a proximity sensor, an electronic magnetometer and a motion sensor(see Lovett para. 0038, “The mobile device captures data from one or more sensors (accelerometer, digital compass, GPS receiver, Wi-Fi receiver, proximity sensor, Bluetooth receiver, Cell ID, microphone, ambient light sensor, etc.) and uses 'sensor fusion' techniques and algorithms that are processed on the handset to create a unique fingerprint for the current context of an individual/handset.” Note: It is being interpreted that the digital compass represents the electronic magnetometer and the accelerometer represents the motion sensor).
24.     Regarding claim 22, Lovett, as modified in view of Banet teaches the method of claim 6, further comprising sensing data related to an environment of the wearable device with one or more environmental sensors, wherein the environmental sensors include at least one of a light sensor, a proximity sensor, an electronic magnetometer and a motion sensor (see Lovett para. 0038, “The mobile device captures data from one or more sensors (accelerometer, digital compass, GPS receiver, Wi-Fi receiver, proximity sensor, Bluetooth receiver, Cell ID, microphone, ambient light sensor, etc.) and uses 'sensor fusion' techniques and algorithms that are processed on the handset to create a unique fingerprint for the current context of an individual/handset.” Note: It is being interpreted that the digital compass represents the electronic magnetometer and the accelerometer represents the motion sensor).
25.     Regarding claim 23, Lovett, as modified in view of Banet teaches the method of claim 11, wherein the method further comprises sensing data related to an environment of the wearable device with one or more environmental sensors, wherein the environmental sensors include at least one of a light sensor, a proximity sensor, an electronic magnetometer and a motion sensor(see Lovett para. 0038, “The mobile device captures data from one or more sensors (accelerometer, digital compass, GPS receiver, Wi-Fi receiver, proximity sensor, Bluetooth receiver, Cell ID, microphone, ambient light sensor, etc.) and uses 'sensor fusion' techniques and algorithms that are processed on the handset to create a unique fingerprint for the current context of an individual/handset.” Note: It is being interpreted that the digital compass represents the electronic magnetometer and the accelerometer represents the motion sensor).

Response to Arguments
Applicant’s arguments filed 07/30/2020, with respect to 35 U.S.C. 112(b) and 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-9, 11-14 and 16-18 have been withdrawn. 
Applicant's arguments filed 07/30/2020 have been fully considered but they are not persuasive as to 35 U.S.C. 103. 
I. 	Applicant argues that Lovett does not state or disclose establishing a baseline value based on a first set of sensor data obtained from at least one sensor. 

Examiner, respectfully disagrees. Lovett states that, “[i]n one embodiment, the mobile device may identify when a sensor output exceeds given thresholds, hence signaling a change in user state, possibly from a known state to an unknown state.” (Lovett para. 0040). In this instance, it is being interpreted that the thresholds represent the baseline value. Nevertheless, applicant makes the argument that “[e]ven if the Office Action is interpreting the "thresholds" disclosed in paragraph [0040] of Lovett as the "baseline value" of claim 1, these thresholds are simply "givens" and there is certainly no disclosure that they are established based on a set of sensor data obtained from at least one sensor.”(Emphasis added). Examiner respectfully disagrees with the applicant that the thresholds are simply “givens” and there is no disclosure that they are established based on a set of sensor data obtained from at least one sensor. Lovett details that “                        
                            θ
                        
                     is a parameter vector in                         
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                        
                     that controls the classifier threshold. We can learn these parameters for a specific user by training the classifier on a sample of the user’s motion data in various context states.”(Lovett para. 0080). 
Applicant argues that Lovett does not disclose the feature of a processor that is configured to compare the baseline value to a second set of sensor data obtained from the at least one sensor to determine whether the second set of sensor data is a change from the first set of sensor data.

 	Examiner, respectfully disagrees. Lovett states that, “[i]n one embodiment, the mobile device may identify when a sensor output exceeds given thresholds, hence signaling a change in user state, possibly from a known state to an unknown state.” (Lovett para. 0040). As mentioned previously, the threshold is being interpreted as representing the baseline value. If a sensor’s output exceeds or does not exceed a threshold/baseline value a comparison is implicitly being made. Furthermore, Lovett details that “                        
                            θ
                        
                     is a parameter vector in                         
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                        
                     that controls the classifier threshold. We can learn these parameters for a specific user by training the classifier on a sample of the user’s motion data in various context states.”(Lovett para. 0080).1 In this case motion data was collected from a sensor called an accelerometer and feed into a binary classification process to detect whether a threshold had been exceeded or not (see Lovett para. 0075, “[O]ur context sampling contribution periodically samples and analyses motion data from a single mobile device accelerometer upon which we implement a novel binary classification process that uses sustained motion over short periods of time to detect context state transitions.”).
Applicant argues that Lovett does not disclose requesting user input from the user descriptive of a current context of the user, including one or more emotional states of the user, in response to determining that the second set of sensor data is a change from the first set of sensor data. 

Examiner respectfully disagrees. While it is true that Lovett does not teach requesting user input from the user descriptive of a current context of the user, including one or more emotional states of the user, Lovett does teach the following: in response to determining that the second set of sensor data is a change from the first set of sensor data. Lovett states that, “[i]n one embodiment, the mobile device may identify when a sensor output exceeds given thresholds, hence signaling a change in user state, possibly from a known state to an unknown state.” (Lovett para. 0040). As mentioned previously, the threshold is being interpreted as representing the baseline value. If a sensor’s output exceeds or does not exceed a threshold/baseline value a comparison is implicitly being made. Furthermore, Lovett details that “                        
                            θ
                        
                     is a parameter vector in                         
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                        
                     that controls the classifier threshold. We can learn these parameters for a specific user by training the classifier on a sample of the user’s motion data in various context states.”(Lovett para. 0080).2 In this case motion data was collected from a sensor called an accelerometer and feed into a binary classification process to detect whether a threshold had been exceeded or not (see Lovett para. 0075, “[O]ur context sampling contribution periodically samples and analyses motion data from a single mobile device accelerometer upon which we implement a novel binary classification process that uses sustained motion over short periods of time to detect context state transitions.”).
Applicant also argues that because Lovett does not teach the first portion of requesting user input from the user descriptive of a current context of the user, including one or more emotional states of the user, Lovett cannot teach the following: in response to determining that the second set of sensor data is a change from the first set of sensor data. 

Examiner respectfully disagrees. As MPEP §2142 states, “35 U.S.C. 103 authorizes a rejection where, to meet the claim, it is necessary to modify a single reference or to combine it with one or more other references.” During patent examination the patent examiner must first set forth a prima facie case, supported by evidence, showing why the claims at issue would have been obvious in light of the prior art. See MPEP §2142. 
In this case, the action stated that “Lovett does not teach, request user input from the user descriptive of a current context of the user, including one or more emotional states of the user.” See Detailed Action pg. 20. However, the action goes on to state that Banet does teach the above limitation and goes on to explain as to why modifying Lovett’s teachings in view of Banet would have been obvious to one of ordinary skill in the art and one of ordinary skill in the art would have been motivated to do so. See Detailed Action pgs. 20-21. Accordingly, once the examiner sets out a prima facie case, the burden shifts to the patentee to provide evidence, in the prior art or beyond it, or argument sufficient to rebut the examiner's evidence. See MPEP §2142.
With that being said, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012). See MPEP § 2145(IV). By only pointing to Lovett without mentioning Banet in this instance applicant has not rebutted examiner’s prima facie case of obviousness.
Applicant also argues that Banet does not disclose requesting user input from the user descriptive of a current context of the user, including one or more emotional states of the user, in response to determining that the second set of sensor data is a change from the first set of sensor data. 

Examiner respectfully disagrees. While it is true that Banet does not teach in response to determining that the second set of sensor data is a change from the first set of sensor data, Banet does teach the following: requesting user input from the user descriptive of a current context of the user, including one or more emotional states of the user. As Benet states “[i]n another aspect, the invention provides a wrist-worn transceiver featuring a GUI that the patient can use to indicate their level of pain. Here, the GUI typically includes a touch panel display configured to render a set of input fields, with each input field in the set indicating a different level of pain.” Benet col. 7, lines 13-17.  In this case the patient interacts with the GUI of the wrist-worn transceiver to indicate his or her level of pain, which is interpreted as representing one or more emotional states. 
In regards to Banet not teaching in response to determining that the second set of sensor data is a change from the first set of sensor data, Lovett on the other hand does. Lovett states that, “[i]n one embodiment, the mobile device may identify when a sensor output exceeds given thresholds, hence signaling a change in user state, possibly from a known state to an unknown state.” (Lovett para. 0040). As mentioned previously, the threshold is being interpreted as representing the baseline value. If a sensor’s output exceeds or does not exceed a threshold/baseline value a comparison is implicitly being made. Furthermore, Lovett details that “                        
                            θ
                        
                     is a parameter vector in                         
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                        
                     that controls the classifier threshold. We can learn these parameters for a specific user by training the classifier on a sample of the user’s motion data in various context states.” Lovett para. 0080. In this case motion data was collected from a sensor called an accelerometer and feed into a binary classification process to detect whether a threshold had been exceeded or not (see Lovett para. 0075, “[O]ur context sampling contribution periodically samples and analyses motion data from a single mobile device accelerometer upon which we implement a novel binary classification process that uses sustained motion over short periods of time to detect context state transitions.”).
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012). See MPEP § 2145(IV). By only pointing to Banet without mentioning Lovett in this instance applicant has not rebutted examiner’s prima facie case of obviousness.
Applicant also argues that nothing in Banet or Lovett suggests modifying Banet. 

 	Examiner respectfully disagrees. Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006). MPEP § 2143.01.  In the action, a motivation was given for one of ordinary skill in the art to modify Lovett’s teachings in view of Banet. See Detailed Action pgs. 20-21.
Applicant argues that Banet does not disclose requesting user input from the user descriptive of a current context of the user, including one or more emotional states of the user. 

Examiner respectfully disagrees. As Benet states “[i]n another aspect, the invention provides a wrist-worn transceiver featuring a GUI that the patient can use to indicate their level of pain. Here, the GUI typically includes a touch panel display configured to render a set of input fields, with each input field in the set indicating a different level of pain.” Benet col. 7, lines 13-17. In this case the patient interacts with the GUI of the wrist-worn transceiver to indicate his or her level of pain, which is interpreted as representing one or more emotional states. 
For the following reasons above, the rejection under 35 U.S.C. 103 is not withdrawn. 

(2) Response to Argument
 i. Appellant argues that the cited art does not disclose or make obvious the combinations of features from the specification at page 2, lines 24-26. See p. 6, para(s). 1 and 2 of Appellant’s Appeal Brief. 
Examiner respectfully disagrees. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (Claims to a superconducting magnet which generates a "uniform magnetic field" were not limited to the degree of magnetic field uniformity required for Nuclear Magnetic Resonance (NMR) imaging. Although the specification disclosed that the claimed magnet may be used in an NMR apparatus, the claims were not so limited.); Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.). Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 
With these legal precedents in mind, because the combination of features that Appellant describes were not stated in the claims, after examining the claims under the broadest reasonable interpretation in light of the specification the cited art establishes a prima facie case of obviousness regarding the claims at issue in Appellant’s application has been made. 
	ii. Appellant argues that paragraphs [0036] of Lovett does not disclose establishing a baseline value based on a first set of sensor data obtained from at least one sensor. See p. 6 of Appellant’s Appeal Brief. 
Examiner respectfully disagrees. “The Patent and Trademark Office (PTO) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction in light of the specification as it would be interpreted by one of ordinary skill in the art." Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (emphasis added).  Under such a framework, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); See also MPEP 2111.01(I). 
In this case, Appellant’s specification is devoid of any definition in regards to the word baseline. With this in mind, paragraph [0036] of Lovett states in relevant part, “[a] process of 'sensor fusion' may be used to derive a state that the individual (and their handset) has entered. By building up heuristic knowledge of the states that the user commonly enters, the mobile device can create a profile of the user and their most common (or habitual) states, and thereby use this for improving state recognition and/or predicting future states based on states that have already been encountered within a given time period.”(Emphasis added). Lovett goes on to further describe the term ‘sensor fusion’ to mean multiple sensors generating respective data outputs and these outputs are then read by logic of the mobile device to determine a particular state. See Lovett pg. 5, [0038]. In this case Lovett teaches that a profile of the user is created through the use of sensor fusion which corresponds to establishing a baseline value and this first set of sensors is then used to predict future states based on states already encountered. Accordingly, the profile serves as a baseline value obtained from sensors that are collected through sensor fusion, and thus [0036] of Lovett discloses establishing a baseline value based on a first set of sensor data obtained from at least one sensor as recited in claim 1. 
iii. Appellant also argues that paragraphs [0040] of Lovett does not disclose establishing a baseline value based on a first set of sensor data obtained from at least one sensor and because of this lack of disclosure Lovett does not also disclose comparing the baseline value to a second set second set of sensor data obtained from the at least one sensor to determine whether the second set of sensor data is a change from the first set of sensor data. See p. 7 of Appellant’s Appeal Brief.
Examiner respectfully disagrees. As paragraph [0040] of Lovett states in relevant part, “[T]he mobile device may identify when a sensor output exceeds given thresholds, hence signaling a change in user state, possibly from a known state to an unknown state. The mobile device may be effectively moving from a static state to a dynamic one, and vice versa.”(Emphasis added). Appellant goes on to argue that paragraph [0040] of Lovett cannot teach the baseline value of claim 1 since there is no disclosure that these thresholds are established based on a set of sensor data obtained from at least on sensor. See page 7 of Appellant’s Appeal Brief. Lovett teaches in paragraph [0088] the following: “Here             
                θ
            
         is a parameter vector in             
                
                    
                        R
                    
                    
                        2
                    
                
            
         that controls the classifier threshold. We can learn these parameters for a specific user by training the classifier on a sample of the user's motion data in various context states.”(Emphasis added). In this case the thresholds relate to a logistic regression classifier that are determined by sensor data collected from a motion sensor.  Accordingly, the thresholds of paragraph [0040] of Lovett are simply not givens since these parameters are trained using a logistic regression classifier on a sample of user motion data (i.e. sensor data). See Lovett pg. 11[0086-0088]. Because Appellant has stated that the thresholds of paragraph [0040] as determined by paragraph [0088] could be interpreted as baseline values if these thresholds were simply not given and established based on a set of sensor data, Examiner respectfully maintains the rejection.  
Appellant also argues that the classifier threshold in paragraph [0088] of Lovett is not the same as the threshold mentioned in paragraph [0040] of Lovett. See pg. 13 of Appellant’s Appeal Brief. Examiner respectfully disagrees. “The Patent and Trademark Office (PTO) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction in light of the specification as it would be interpreted by one of ordinary skill in the art." Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (emphasis added).  Under such a framework, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); See also MPEP 2111.01(I). 
In this case, Appellant’s specification is devoid of any definition in regards to the word threshold. Paragraph [0040] of Lovett states “when a sensor output exceeds given thresholds, hence signaling a change in user state… [t]he mobile device may be effectively moving from a static state to a dynamic one, and vice versa.”(Emphasis added).  Paragraph [0088] of Lovett states, “[h]ere,             
                θ
            
         is a parameter vector in             
                
                    
                        R
                    
                    
                        2
                    
                
            
         that controls the classifier threshold….” (Emphasis added).  Paragraph [0086] of Lovett ties paragraph [0040] and paragraph [0088] together by stating, “[w]e use a logistic regression classifier to output values in [0, 1] that represent the probability of a dynamic context state (or the complement probability of a static context state)….” (Emphasis added). What applicant Appellant points to in the brief as a threshold is not a threshold but a fixed time window. See paragraph [0089] of Lovett (“The moving average addresses problems 1 and 3. To minimi[z]e the effect of transient and unimportant motion, we can smooth the classifier outputs over a fixed time window,             
                τ
            
        , so that only sustained motion can trigger a transition.”). Accordingly, giving the claims their broadest reasonable construction in light of the specification the threshold mentioned by Lovett in paragraph [0040] is the same threshold mentioned in paragraph [0088] of Lovett.3 
iv. Appellant argues that neither Lovett nor Banet discloses or makes obvious the limitation: requesting user input from the user descriptive of a current context of the user, including one or more emotional states of the user in response to determining that the second set of sensor data is a change from the first set of sensor data as recited in claim 1. See pp. 8-11 and 14-18 of Appellant’s Appeal Brief. 
Examiner respectfully disagrees. Lovett discloses the limitation: in response to determining that the second set of sensor data is a change from the first set of sensor data as recited in claim 1. This limitation is taught by paragraph [0040] of Lovett by stating that “the mobile device may identify when a sensor output exceeds given thresholds, hence signaling a change in user state… [u]pon transiting from one state to another (e.g. from a static state to a dynamic state), the mobile device may activate and analy[z]e the outputs from additional sensors (sensor fusion) in order to identify what the new state is.” Lovett does not teach the limitation: requesting user input from the user descriptive of a current context of the user, including one or more emotional states of the user.However, Bennet teaches this limitation in Col. 7, lines 13-19, by stating that “[i]n another aspect, the invention provides a wrist-worn transceiver featuring a GUI that the patient can use to indicate their level of pain. Here, the GUI typically includes a touch panel display configured to render a set of input fields, with each input field in the set indicating a different level of pain. Once contacted, the input fields generate a signal that is processed to determine the patient's level of pain.”(Emphasis added). Furthermore, as figure 15 details, the GUI touch panel requests the patient to “select your pain level” from a choice of seven different animated figures representing pain levels of the patient. 
In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.(Emphasis added). See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Benet teaches that the GUI touch panel requests the patient to select his or her pain level and after doing so, a signal is generated for further processing. Lovett teaches that the mobile device may identify when a sensor output exceeds given thresholds, hence signaling a change in user state. 
Appellant goes on to argue that Banet actually teaches that the GUI 200 for pain level shown in FIG. 15, is automatically rendered at basically any time interval on the touchpanel
display and thus precludes one of ordinary skill in the art to modify Banet such that the request is made in response to determining that a second set of sensor data is a change from a first set of sensor data. See Appellant’s Brief p. 9 second to last paragraph. Appellant cites Banet at col. 22, line 66-col.23, line 2 and Banet at col. 22, lines 28-30 for this proposition. However, Appellant’s argumentation is incomplete. First, Banet col. 22, line 65, details that “[t]he transceiver can be programed” to perform Appellant’s automatically rendered at basically any time interval proposition. However, the word can indicates optional activity, not mandatory activity. Second, Banet at col. 22, lines 28-30 details that “[t]he GUI, for example, may be automatically rendered periodically.” Once again, the word may indicates optional activity, not mandatory activity. Accordingly, one of ordinary skill in the art would be able to modify the teachings of the prior art to produce the claimed limitation of requesting user input from the user descriptive of a current context of the user, including one or more emotional states of the user in response to determining that the second set of sensor data is a change from the first set of sensor data as recited in claim.
v. Appellant argues that no explanation has been provided, as to why one of ordinary skill in the art at the time of the invention would have led such a person to modify Lovett in view of Banet. See p. 11 and 16 of Appellant’s Appeal Brief. 
Examiner respectfully disagrees. As stated in the Office action dated the 30th of October, 2020, one of ordinary skill in the art would have been motivated to combine the context associated with activity with context associated with emotions as has been done in the medical community for monitoring patients. In support of this motivation to modify Lovett in view of Benet Col. 22 lines 14-65 of Banet was cited. Of particular relevance to the current action are the lines 17-26 which state that “the GUI [of figure 15] can be used to monitor the patient's pain level, a parameter often considered by clinicians to be as important as vital signs for characterizing a patient. The GUI 200 shown in the figure features a simple series of icons that provide a relative indication of the patient's pain level. An index value of 0 (corresponding to a 'happy' face) indicates a low level of pain; an index value of 10 (corresponding to a 'sad' face) indicates a high level of pain. During a measurement, the patient simply touches the icon that best characterizes their pain level.”(Emphasis added). Accordingly, Examiner respectfully disagrees with the Appellant that no explanation was provided, as to why one of ordinary skill in the art at the time of the invention would have led such a person to modify Lovett in view of Banet. 
vi. Appellant argues that no explanation has been provided how Lovett modified by Banet's teaching could create a record based on the second set of sensor data and the current emotional state (as specified in claim 1) and store the record among a plurality of other records "correlating context data (which includes the user's emotional state, as also specified in claim 1) to physiological parameters obtained from sensor data" (as recited in claim 1). See p. 10 of Appellant’s Appeal Brief.
Examiner respectfully disagrees. It is respectfully noted that amended claim 1 submitted by the Appellant on the 30th of July, 2020 states in relevant part “create a record based on the second set of sensor data and the current context, store the record in the memory as a member of the plurality of records.”(Emphasis added). In response to Appellant’s argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies upon (i.e., the current emotional state and store the record among a plurality of other records correlating context data to physiological parameters obtained from sensor data) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the motivation to modify Lovett in view of Benet was made in regards to the limitation of requesting user input from the user descriptive of a current context of the user, including one or more emotional states of the user in response to determining that the second set of sensor data is a change from the first set of sensor data.
vii. Appellant argues that pain is not an emotional state and Examiner failed in his burden to provide evidence that pain is an emotional state. Furthermore, Appellant presents a specific explanation as to why pain cannot represent an emotional state. See p. 10 and 19 of Appellant’s Appeal Brief.
Examiner respectfully disagrees. As Benet details in Col. 22, lines 19-24 that “[t]he GUI 200 [of figure 15]…features a simple series of icons that provide a relative indication of the patient's pain level. An index value of 0 (corresponding to a 'happy' face) indicates a low level of pain; an index value of 10 (corresponding to a 'sad' face) indicates a high level of pain.” Assuming arguendo that pain is not an emotional state, it is examiner’s position that a happy face or a sad face expresses some connotation of an emotional state. 
 In regards to Appellant’s specific explanation that pain cannot represent an emotional state, Appellant has just admitted that pain is an emotional state. As page 19 of Appellant’s Brief, Appellant states, “[i]t is well known that some people have a positive emotional state upon experiencing pain for numerous reasons (e.g., consuming hot or spicy foods may induce temporary pain in some people while at the very same time bringing them pleasure or joy).Conversely, a person may experience no pain at all and nevertheless have a negative or depressed emotional state for numerous other reasons.”(Emphasis added). Appellant’s specific explanation links positive or negative emotional states with pain. Thereby suggesting that pain and emotional states are not mutually exclusive. 
 viii. Appellant argues that there is absolutely no mention of any baseline values in paragraph [0080] (or paragraph [0088] in Lovett. See p. 12 para. 2 of Appellant’s Appeal Brief. Furthermore, Appellant asks for further clarification as to whether Examiner meant to cite paragraph [0088] of Lovett instead of paragraph [0080] for the teaching of baseline values. See p. 12 n.7 of Appellant’s Appeal Brief.  
At the outset, Appellant is correct in stating that Examiner meant to cite paragraph [0088] of Lovett instead of paragraph [0080]. With that being said, Examiner respectfully disagrees with Appellant’s assertion.   “The Patent and Trademark Office (PTO) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction in light of the specification as it would be interpreted by one of ordinary skill in the art." Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (emphasis added).  Under such a framework, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); See also MPEP 2111.01(I). 
In this case, Appellant’s specification is devoid of any definition in regards to the word baseline. As paragraph [0040] of Lovett states in relevant part, “[T]he mobile device may identify when a sensor output exceeds given thresholds, hence signaling a change in user state, possibly from a known state to an unknown state. The mobile device may be effectively moving from a static state to a dynamic one, and vice versa.”(Emphasis added). Appellant goes on to argue that paragraph [0040] of Lovett cannot teach the baseline value of claim 1 since there is no disclosure that these thresholds are established based on a set of sensor data obtained from at least on sensor. See page 7 of Appellant’s Appeal Brief. Lovett teaches in paragraph [0088] the following: “Here             
                θ
            
         is a parameter vector in             
                
                    
                        R
                    
                    
                        2
                    
                
            
         that controls the classifier threshold. We can learn these parameters for a specific user by training the classifier on a sample of the user's motion data in various context states.”(Emphasis added). In this case the thresholds relate to a logistic regression classifier that are determined by sensor data collected from a motion sensor.  Accordingly, the thresholds of paragraph [0040] of Lovett are simply not givens since these parameters are trained using a logistic regression classifier on a sample of user motion data (i.e. sensor data). See Lovett pg. 11[0086-0088]. Because Appellant has stated that the thresholds of paragraph [0040] as determined by paragraph [0088] could be interpreted as baseline values if these thresholds were simply not given and established based on a set of sensor data, Examiner respectfully maintains the rejection.  
ix. Appellant argues that the classifier threshold in paragraph [0080] is not the same as the threshold in paragraph [0040]. See p. 13 para. 2 of Appellant’s Appeal Brief.
At the outset, Appellant is correct in stating that Examiner meant to cite paragraph [0088] of Lovett instead of paragraph [0080]. See p. 12 n.7 of Appellant’s Appeal Brief.  With that being said, Examiner respectfully disagrees with Appellant’s assertion.  “The Patent and Trademark Office (PTO) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction in light of the specification as it would be interpreted by one of ordinary skill in the art." Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (emphasis added).  Under such a framework, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); See also MPEP 2111.01(I). 
In this case, Appellant’s specification is devoid of any definition in regards to the word threshold. Paragraph [0040] of Lovett states “when a sensor output exceeds given thresholds, hence signaling a change in user state… [t]he mobile device may be effectively moving from a static state to a dynamic one, and vice versa.”(Emphasis added).  Paragraph [0088] of Lovett states, “[h]ere,             
                θ
            
         is a parameter vector in             
                
                    
                        R
                    
                    
                        2
                    
                
            
         that controls the classifier threshold….” (Emphasis added).  Paragraph [0086] of Lovett ties paragraph [0040] and paragraph [0088] together by stating, “[w]e use a logistic regression classifier to output values in [0, 1] that represent the probability of a dynamic context state (or the complement probability of a static context state)….” (Emphasis added). What applicant Appellant points to in the brief as a threshold is not a threshold but a fixed time window. See paragraph [0089] of Lovett(“The moving average addresses problems 1 and 3. To minimi[z]e the effect of transient and unimportant motion, we can smooth the classifier outputs over a fixed time window,             
                τ
            
        , so that only sustained motion can trigger a transition.”). Accordingly, giving the claims their broadest reasonable construction in light of the specification the threshold mentioned by Lovett in paragraph [0040] is the same threshold mentioned in paragraph [0088] of Lovett.
x. Appellant argues that a sensor’s output exceeding or not exceeding a threshold/baseline value is not the type of comparison recited in claim 1. See p. 13 last paragraph of Appellant’s Appeal Brief.
Examiner respectfully disagrees. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2145(I). The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). The comparison that Appellant is referring to states the following: “compare the baseline value to the second set of sensor data obtained from the at least one sensor to determine whether the second set of sensor data is a change from the first set of sensor data.” See claim 1 of the May 26th 2020 Reply to the Office Action. 
As paragraph [0040] of Lovett states in relevant part, “[t]he mobile device may identify when a sensor output exceeds given thresholds, hence signaling a change in user state, possibly from a known state to an unknown state. The mobile device may be effectively moving from a static state to a dynamic one, and vice versa.”(Emphasis added). Lovett also teaches in paragraphs [0086-0088] that, “[w]e use a logistic regression classifier to output values in [0, 1] that represent the probability of a dynamic context state (or the complement probability of a static context state) at timestep k, given the motion intensity…[h]ere,             
                θ
            
         is a parameter vector in             
                
                    
                        R
                    
                    
                        2
                    
                
            
         that controls the classifier threshold. We can learn these parameters for a specific user by training the classifier on a sample of the user's motion data in various context states.”(Emphasis added). Under the broadest reasonable interpretation of claim 1 in light of the specification, Lovett in view of Banet teaches the limitation of compare the baseline value to the second set of sensor data obtained from the at least one sensor to determine whether the second set of sensor data is a change from the first set of sensor data.
xi. Appellant argues that it is not clear as to why the Examiner disagrees with a statement that he seemingly admits is true as it pertains to Lovett and the recited limitation of requesting user input from the user descriptive of a current context of the user, including one or more emotional states of the user, in response to determining that the second set of sensor data is a change from the first set of sensor data. See p. 14 second to last paragraph and the p. 15 first paragraph of Appellant’s Appeal Brief.  
Examiner respectfully disagrees. Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis). A "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018) (quoting Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343, 1354 [107 USPQ2d 1706] (Fed. Cir. 2013) (citing Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 [92 USPQ2d 1849] (Fed. Cir. 2009) (quoting KSR, 550 U.S. at 418-21)).Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012). 
 Accordingly, with this legal background in mind, the references of Lovett and Banet were used to teach the following claim limitation: requesting user input from the user descriptive of a current context of the user, including one or more emotional states of the user, in response to determining that the second set of sensor data is a change from the first set of sensor data. 
 Lovett discloses the limitation: in response to determining that the second set of sensor data is a change from the first set of sensor data as recited in claim 1. This limitation is taught by paragraph [0040] of Lovett by stating that “the mobile device may identify when a sensor output exceeds given thresholds, hence signaling a change in user state… [u]pon transiting from one state to another (e.g. from a static state to a dynamic state), the mobile device may activate and analy[z]e the outputs from additional sensors (sensor fusion) in order to identify what the new state is.” Lovett does not teach the limitation: requesting user input from the user descriptive of a current context of the user, including one or more emotional states of the user. However, Benet teaches this limitation in Col. 7, lines 13-19, by stating that “[i]n another aspect, the invention provides a wrist-worn transceiver featuring a GUI that the patient can use to indicate their level of pain. Here, the GUI typically includes a touch panel display configured to render a set of input fields, with each input field in the set indicating a different level of pain. Once contacted, the input fields generate a signal that is processed to determine the patient's level of pain.”(Emphasis added). Furthermore, as figure 15 details, the GUI touch panel requests the patient to “select your pain level” from a choice of seven different animated figures representing pain levels of the patient. 
In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.(Emphasis added). See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Benet teaches that the GUI touch panel requests the patient to select his or her pain level and after doing so, a signal is generated for further processing. Lovett teaches that the mobile device may identify when a sensor output exceeds given thresholds, hence signaling a change in user state. 
Appellant goes on to further argue that Banet actually teaches that the GUI 200 for pain level shown in FIG. 15, is automatically rendered at basically any time interval on the touchpanel
display and thus precludes one of ordinary skill in the art to modify Banet such that the request is made in response to determining that a second set of sensor data is a change from a first set of sensor data. See Appellant’s Brief p. 9 second to last paragraph. Appellant cites Banet at col. 22, line 66-col.23, line 2 and Banet at col. 22, lines 28-30 for this proposition. However, Appellant’s argumentation is incomplete. First, Banet col. 22, line 65, details that “[t]he transceiver can be programed” to perform Appellant’s automatically rendered at basically any time interval proposition. However, the word can indicates optional activity, not mandatory activity. Second, Banet at col. 22, lines 28-30 details that “[t]he GUI, for example, may be automatically rendered periodically.” Once again, the word may indicates optional activity, not mandatory activity. Accordingly, one of ordinary skill in the art would be able to modify the teachings of the prior art to produce the claimed limitation of requesting user input from the user descriptive of a current context of the user, including one or more emotional states of the user in response to determining that the second set of sensor data is a change from the first set of sensor data as recited in claim.
xii. Appellant argues that it is not clear as to why the Examiner disagrees with a statement that he seemingly admits is true as it pertains to Banet and the recited limitation of requesting user input from the user descriptive of a current context of the user, including one or more emotional states of the user, in response to determining that the second set of sensor data is a change from the first set of sensor data. See p. 17 last two paragraphs of Appellant’s Appeal Brief.
Examiner respectfully disagrees. Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis). A "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018) (quoting Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343, 1354 [107 USPQ2d 1706] (Fed. Cir. 2013) (citing Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 [92 USPQ2d 1849] (Fed. Cir. 2009) (quoting KSR, 550 U.S. at 418-21)).Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012). 
 Accordingly, with this legal background in mind, the references of Lovett and Banet were used to teach the following claim limitation: requesting user input from the user descriptive of a current context of the user, including one or more emotional states of the user, in response to determining that the second set of sensor data is a change from the first set of sensor data. 
 Lovett discloses the limitation: in response to determining that the second set of sensor data is a change from the first set of sensor data as recited in claim 1. This limitation is taught by paragraph [0040] of Lovett by stating that “the mobile device may identify when a sensor output exceeds given thresholds, hence signaling a change in user state… [u]pon transiting from one state to another (e.g. from a static state to a dynamic state), the mobile device may activate and analy[z]e the outputs from additional sensors (sensor fusion) in order to identify what the new state is.” Lovett does not teach the limitation: requesting user input from the user descriptive of a current context of the user, including one or more emotional states of the user. However, Benet teaches this limitation in Col. 7, lines 13-19, by stating that “[i]n another aspect, the invention provides a wrist-worn transceiver featuring a GUI that the patient can use to indicate their level of pain. Here, the GUI typically includes a touch panel display configured to render a set of input fields, with each input field in the set indicating a different level of pain. Once contacted, the input fields generate a signal that is processed to determine the patient's level of pain.”(Emphasis added). Furthermore, as figure 15 details, the GUI touch panel requests the patient to “select your pain level” from a choice of seven different animated figures representing pain levels of the patient. 
In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.(Emphasis added). See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Benet teaches that the GUI touch panel requests the patient to select his or her pain level and after doing so, a signal is generated for further processing. Lovett teaches that the mobile device may identify when a sensor output exceeds given thresholds, hence signaling a change in user state. 
Appellant goes on to further argue that Banet actually teaches that the GUI 200 for pain level shown in FIG. 15, is automatically rendered at basically any time interval on the touchpanel
display and thus precludes one of ordinary skill in the art to modify Banet such that the request is made in response to determining that a second set of sensor data is a change from a first set of sensor data. See Appellant’s Brief p. 9 second to last paragraph. Appellant cites Banet at col. 22, line 66-col.23, line 2 and Banet at col. 22, lines 28-30 for this proposition. However, Appellant’s argumentation is incomplete. First, Banet col. 22, line 65, details that “[t]he transceiver can be programed” to perform Appellant’s automatically rendered at basically any time interval proposition. However, the word can indicates optional activity, not mandatory activity. Second, Banet at col. 22, lines 28-30 details that “[t]he GUI, for example, may be automatically rendered periodically.” Once again, the word may indicates optional activity, not mandatory activity. Accordingly, one of ordinary skill in the art would be able to modify the teachings of the prior art to produce the claimed limitation of requesting user input from the user descriptive of a current context of the user, including one or more emotional states of the user in response to determining that the second set of sensor data is a change from the first set of sensor data as recited in claim.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ADAM C STANDKE/Assistant Examiner, Art Unit 2122                                                                                                                                                                                                        
Conferees:
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122                                                                                                                                                                                                        

/Jason Cardone/
Primary Examiner

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
    

    
        1 As noted in page 12, footnote 7 of Appellants Appeal Brief, Appellant is correct in stating that Examiner meant to cite paragraph [0088] of Lovett instead of paragraph [0080] for the teaching of baseline values.
        2 As noted in page 12, footnote 7 of Appellants Appeal Brief, Appellant is correct in stating that Examiner meant to cite paragraph [0088] of Lovett instead of paragraph [0080] for the teaching of baseline values.
        3 As noted in page 12, footnote 7 of Appellants Appeal Brief, Appellant is correct in stating that Examiner meant to cite paragraph [0088] of Lovett instead of paragraph [0080] for the teaching of baseline values.